


DIVIDEND EQUIVALENTS AGREEMENT
Exhibit 10.1
 

 
Name of
Grantee:                                                                                        
Grant
Date:                                                                                        
Number of Option
Shares:                                                                                        


This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of the right to receive Dividend
Equivalents to the above-referenced “Grantee” as of the “Grant Date” hereof
pursuant to the Compass Minerals International, Inc. 2005 Incentive Award Plan
(the “Plan”).
 
WHEREAS, the Company and Grantee are parties to a separate Non-Qualified Stock
Option Award Agreement dated as of the same date hereof (the Option Agreement”),
pursuant to which Grantee has the option to purchase shares of common stock of
the Company (“Option Shares”); and


WHEREAS, the Company desires to award Dividend Equivalents with respect to the
number of Option Shares subject to the Option Agreement; and


WHEREAS, capitalized terms used herein but not otherwise defined shall have the
same meaning as ascribed thereto under the Plan;


NOW, THEREFORE, the Company and Grantee agree as follows:


1.           Dividend Equivalents.  Pursuant to Section 8.4 of the Plan, Grantee
shall be entitled to receive Dividend Equivalents based upon the number of
Option Shares (including both vested and non-vested portions) subject to the
Option Agreement.  Such Dividend Equivalents shall be paid concurrently with any
dividends or distributions paid on the Company’s Stock during the time and to
the extent the option is outstanding and shall be equal to one hundred percent
(100%) of the value of the cash dividend (or other property being distributed)
per share being paid on the Company’s Stock times the number of Option Shares
subject to the Option Agreement.  Dividend Equivalents shall paid in cash,
shares of the Company’s Stock or such other property as may be distributed to
the Company’s stockholders.


2.           Grantee’s Employment.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with the right of the Company or its
Subsidiaries, as the case may be, to terminate Grantee’s employment or service
or to increase or decrease Grantee’s compensation at any time.
 
3.           Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.
 
4.           Governing Law.  This Agreement shall be governed under the laws of
the State of Delaware without regard to the principles of conflicts of
laws.  Each party hereto submits to the exclusive jurisdiction of the United
States District Court for the District of Kansas (Kansas City, Kansas). Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objections that either party may now or hereafter have to the aforesaid venue,
including without limitation any claim that any such proceeding brought in
either such court has been brought in an inconvenient forum, provided however,
this provision shall not limit the ability of either party to enforce the other
provisions of this paragraph.
 
 

--------------------------------------------------------------------------------


 
5.           Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
 
6.           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.
 
7.           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
8.           Enforcement.  In the event the Company or Grantee institutes
litigation to enforce or protect its rights under this Agreement or the Plan,
the party prevailing in any such litigation shall be paid by the non-prevailing
party, in addition to all other relief, all reasonable attorneys’ fees,
out-of-pocket costs and disbursements relating to such litigation.
 
9.           Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
10.           Restrictive Covenant.  Notwithstanding any provision in this
Agreement to the contrary, the award hereunder is expressly conditioned upon
Grantee’s execution of a Restricted Covenant Agreement in the form designated by
the Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
COMPASS MINERALS INTERNATIONAL, INC.


By:                                                                           


Name:                                                                           


Title:                                                                           


GRANTEE


_____________________________________________




Residence Address
 